                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

JAKEITH TERRELL CAMPBELL,                      )
#12788-003,                                    )
                                               )
          Petitioner,                          )
                                               )
vs.                                            )   CRIMINAL NO. 12-00161-CG-B
                                               )   CIVIL ACTION NO. 14-00591-CG
UNITED STATES OF AMERICA,                      )
                                               )
          Respondent.                          )

                                          ORDER

         After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is adopted as the opinion of this

Court.

         DONE and ORDERED this 11th day of October, 2018.


                                    /s/ Callie V. S. Granade
                                    SENIOR UNITED STATES DISTRICT JUDGE
